888 F.2d 1386
51 Fair Empl.Prac.Cas.  1832
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry D. RICHI, Plaintiff-Appellant,v.FRUEHAUF CORPORATION, Defendant-Appellee.
No. 89-2947.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1989.Decided Oct. 23, 1989.

Jerry D. Richi, appellant pro se.
Ernest Stanhope DeLaney, III, Delaney & Sellers P.A., for appellee.
Before HARRISON L. WINTER, DONALD RUSSELL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jerry D. Richi appeals from the district court's order denying relief pursuant to the Age Discrimination in Employment Act of 1967, 29 U.S.C. Secs. 621, et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Richi v. Fruehauf Corporation, CA-87-244-P (W.D.N.C. Mar. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.